Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1, dated as of June 1, 2012 (this “Amendment”), between DEPUY
ORTHOPAEDICS, INC., an Indiana corporation (“Seller”), and BIOMET, INC., an
Indiana corporation (“Buyer”), to the Asset Purchase Agreement, dated as of
April 2, 2012 (the “Asset Purchase Agreement”), between Seller and Buyer.

WHEREAS, the parties to the Asset Purchase Agreement desire to amend the Asset
Purchase Agreement in the manner set forth herein;

WHEREAS, the Asset Purchase Agreement may be amended, in accordance with
Section 11.05 thereof, by an instrument in writing executed and delivered by
each party thereto;

WHEREAS, the parties hereto agree that Seller is amending the Disclosure Letter
(as defined in the Asset Purchase Agreement) with the amendment thereto dated as
of the date hereof and delivered by Seller to Buyer prior to the execution and
delivery of this Amendment by the parties hereto; and

NOW, THEREFORE, in consideration of the promises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. Each capitalized term used and not defined in this
Amendment shall have the meaning assigned to it in the Asset Purchase Agreement.

ARTICLE II

Amendments

SECTION 2.01. Amendment to Section 1.01(a) of the Asset Purchase Agreement.
(a) The definition of “Country Unit” in Section 1.01(a) of the Asset Purchase
Agreement is hereby amended by adding a new sentence at the end thereof as
follows:

“For purposes of this Agreement and each Ancillary Agreement, the Country Unit
of the United Kingdom shall exclude Northern Ireland, and the Country Unit of
Ireland shall include Northern Ireland.”



--------------------------------------------------------------------------------

(b) The definition of “Non-Principal Country Unit Closing” in Section 1.01(a) of
the Asset Purchase Agreement is hereby amended by deleting the second sentence
therein and replacing it with the following text:

“For the avoidance of doubt, (a) the closing of the purchase and sale of the
Transferred IP and Transferred IP Agreements relating to each Non-Principal
Country Unit shall occur at the Principal Closing and (b) the closing of the
purchase and sale of the Product Registrations for all of the CE Mark Country
Units and the Registration Information relating thereto shall occur at the
Closing with respect to the last CE Mark Country Unit.”

(c) The definition of “Principal Country Units” in Section 1.01(a) of the Asset
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

“Principal Country Units” means Australia, Japan (other than the Japan MDM
Transferred Assets), New Zealand, the Switzerland Manufacturing Unit, the United
Kingdom and the United States of America, subject to Section 2.01(c).

(d) Section 1.01(a) of the Asset Purchase Agreement is hereby amended by adding
the following definitions in the appropriate alphabetical order:

“CE Mark Country Units” means Austria, Belgium, Bulgaria, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Iceland,
Ireland, Italy, Latvia, Lithuania, Luxembourg, the Netherlands, Norway, Poland,
Portugal, Slovakia, Slovenia, Spain, Sweden, Switzerland and the United Kingdom.

“Specified Non-Principal Country Units” means the CE Mark Country Units (other
than the United Kingdom and the Switzerland Manufacturing Unit), Russia, the
Switzerland Non-Manufacturing Unit and South Africa.

“Switzerland Manufacturing Transferred Assets” means the Transferred Assets
relating to the Girardet Facility.

“Switzerland Manufacturing Transferred Liabilities” means the Transferred
Liabilities relating to the Girardet Facility.

“Switzerland Manufacturing Unit” means Switzerland (solely consisting of the
Switzerland Manufacturing Transferred Assets and the Switzerland Manufacturing
Transferred Liabilities).

“Switzerland Non-Manufacturing Unit” means Switzerland (other than the
Switzerland Manufacturing Transferred Assets and the Switzerland Manufacturing
Transferred Liabilities).

 

2



--------------------------------------------------------------------------------

SECTION 2.02. Amendment to Section 2.01 of the Asset Purchase Agreement.
Section 2.01 of the Asset Purchase Agreement is amended by:

(a) adding the following text at the end of the first sentence of clause
(a) thereof:

“(it being understood that the Principal Closing shall take place on a Friday,
unless otherwise required by the terms of the FTC Order)”

(b) deleting the first, second and third sentences of clause (b) thereof and
replacing them with the following text:

“(1) The Non-Principal Country Unit Closing with respect to each Specified
Non-Principal Country Unit will occur on the last day of the Distribution Period
(as defined in the Transition Services Agreement) for such Specified
Non-Principal Country Unit (or, if such day is not a business day, on the
immediately preceding business day) and (2) the Non-Principal Country Unit
Closing with respect to each other Non-Principal Country Unit will occur on the
date that is 180 days after the Principal Closing Date (or, if such date is not
a business day, on the immediately preceding business day), or, in the case of
each of clauses (1) and (2), on such other date after the Principal Closing Date
as the parties hereto shall mutually agree; provided that, in the case of any
Non-Principal Country Unit Closing, if the conditions set forth in Section 5.03
with respect to such Non-Principal Country Unit Closing (excluding those
conditions to be satisfied at such Non-Principal Country Unit Closing, but
subject to the satisfaction or, to the extent permitted, waiver of such
conditions at such Non-Principal Country Unit Closing) shall not have been
satisfied or, to the extent permitted, waived by the date described in clause
(1) or (2), as the case may be, for such Non-Principal Country Unit Closing,
then the parties hereto shall hold such Non-Principal Country Unit Closing
within five business days after all of the conditions set forth in Section 5.03
with respect to such Non-Principal Country Unit have been satisfied or, to the
extent permitted, waived (excluding those conditions to be satisfied at such
Non-Principal Country Unit Closing, but subject to the satisfaction or, to the
extent permitted, waiver of such conditions at such Non-Principal Country Unit
Closing) (such date, a “Non-Principal Country Unit Closing Date”) or on such
other date as the parties hereto shall mutually agree.”

(c) adding at the end thereof a new clause (d) as follows:

“(d) Buyer and Seller acknowledge and agree that (i) the Switzerland
Manufacturing Unit constitutes a Principal Country Unit and the Switzerland
Non-Manufacturing Unit constitutes a Non-Principal Country Unit and, as a
result, the closing of the purchase and sale and the assumption of the
Transferred Assets and the Transferred Liabilities relating to the Switzerland
Manufacturing Unit and the closing of the purchase and sale and the assumption
of the Transferred Assets and the Transferred Liabilities relating to the
Switzerland Non-Manufacturing Unit may take place on different Closing Dates and
(ii) the Applicable Closing and Applicable Closing Date with respect to the
Employees of the Business in Switzerland shall be deemed to be the Principal
Closing and the Principal Closing Date, respectively.”

 

3



--------------------------------------------------------------------------------

SECTION 2.03. Amendment to Section 2.02(a) of the Asset Purchase Agreement.
Section 2.02(a) of the Asset Purchase Agreement is hereby amended by deleting
the second sentence therein and replacing it with the following text:

“Notwithstanding anything to the contrary herein, (a) at the Principal Closing,
Seller will, and will cause the Selling Affiliates to, sell, convey, assign and
transfer to Buyer, and Buyer will purchase, acquire and accept, all of Seller’s
and each Selling Affiliate’s right, title and interest in, to and under the
Transferred IP and the Transferred IP Agreements and (b) none of the Product
Registrations for any of the CE Mark Country Units or the Registration
Information relating thereto shall be transferred to Buyer until the occurrence
of the Closing with respect to the last CE Mark Country Unit, at which time
Seller shall, and shall cause the Selling Affiliates to, sell, convey, assign
and transfer to Buyer, and Buyer shall purchase, acquire and accept, all of
Seller’s and each Selling Affiliate’s right, title and interest in, to and under
the Product Registrations for all of the CE Mark Country Units and the
Registration Information relating thereto.”

SECTION 2.04. Amendment to Section 2.02(c) of the Asset Purchase Agreement.
Section 2.02(c) of the Asset Purchase Agreement is hereby amended by:

(a) deleting the text “(except in the case of the Assumed Liabilities in respect
of the Transferred IP and the Transferred IP Agreements)” in the first sentence
therein and replacing it with the text “(except in the case of the Assumed
Liabilities in respect of the Transferred IP and the Transferred IP Agreements
and the Assumed Liabilities in respect of the Product Registrations for the CE
Mark Country Units and the Registration Information relating thereto)”.

(b) deleting the fourth sentence therein and replacing it with the following
text:

“Notwithstanding anything to the contrary herein, (a) at the Principal Closing,
Buyer shall assume the Assumed Liabilities in respect of the Transferred IP and
the Transferred IP Agreements and shall agree to satisfy and discharge when due
the liabilities and obligations of Seller (and its Affiliates) pursuant to such
Assumed Liabilities, and after the Principal Closing, Buyer shall pay such
Assumed Liabilities as and when such liabilities become due and (b) none of the
Assumed Liabilities in respect of the Product Registrations for any of the CE
Mark Country Units or the Registration Information relating thereto shall be
assumed by Buyer until the occurrence of the Closing with respect to the last CE
Mark Country Unit, at which time Buyer shall assume the Assumed Liabilities in
respect of the Product Registrations for all of the CE Mark Country Units and
the Registration Information relating thereto and shall agree to satisfy and
discharge when due the liabilities and obligations of Seller (and its
Affiliates) pursuant to such Assumed Liabilities, and after the Closing with
respect to the last CE Mark Country Unit, Buyer shall pay such Assumed
Liabilities as and when such liabilities become due.”

 

4



--------------------------------------------------------------------------------

SECTION 2.05. Amendment to Section 6.01(a) of the Asset Purchase Agreement.
Section 6.01(a) of the Asset Purchase Agreement is hereby amended by:

(a) deleting the text “and” at the end of clause (iv) thereof and replacing the
text “.” with the text “; and” at the end of clause (v) thereof; and

(b) adding a new clause (vi) at the end thereof as follows:

“(vi) provide all support reasonably requested by Buyer or any of its Affiliates
to allow Buyer or any of its Affiliates to participate in requests for tenders
and tender-type offerings (including by providing Buyer or an Affiliate of
Buyer, as applicable, with prompt notice of all requests for such tenders and
tender-type offerings received by Seller or any Selling Affiliate or of which
Seller or any Selling Affiliate otherwise becomes aware), whether public or
private (including pursuant to extensions of existing tenders and tender-type
Contracts) for orthopaedic trauma products.”

SECTION 2.06. Amendment to Section 6.03 of the Asset Purchase Agreement.
Section 6.03 of the Asset Purchase Agreement is hereby amended by:

(a) adding a new sentence after the third sentence of clause (a) thereof as
follows:

“To facilitate the consummation of the transactions contemplated hereby,
promptly following June 1, 2012, each party hereto shall communicate in writing
to its and its Affiliates’ orthopaedic trauma business country managers in each
Country Unit the obligations of such party under this Agreement and the
Ancillary Agreements.”

(b) adding at the end thereof new clauses (g), (h) and (i) as follows:

“(g) Subject to Section 2.02(c), until the time that Buyer or any of its
Affiliates holds a given Product Registration (whether by means of a transfer or
a new application) for any Country Unit, Buyer shall not, and shall cause its
Affiliates not to, take any action that would be inconsistent with such Product
Registration (or a renewal thereof), that would cause such Product Registration
to cease to be in full force and effect or that would adversely affect the
ability of Seller or any Selling Affiliate to transfer such Product Registration
to Buyer. Buyer acknowledges that, pursuant to the foregoing sentence, Buyer and
its Affiliates may be required to maintain the existing labeling (with any
required supplements or modifications thereto) for one or more Products until
such time as Buyer or any of its Affiliates is the holder of the Product
Registrations therefor; provided, however, that, after the Closing with respect
to any CE Mark Country Unit, Buyer shall be entitled to add to such labeling in
such CE Mark Country Unit the words “Distributed by Biomet”.

(h) Seller shall, and shall cause each Selling Affiliate, as applicable, to, as
soon as practicable and in no event later than ten business days prior to the
Applicable Closing Date, with respect to each Country Unit, (i) provide Buyer
with copies of all pricing and discounting data and information, which pricing
and discounting data shall include all non-systems data and information, in
electronic format (or if such data or

 

5



--------------------------------------------------------------------------------

information is not available in electronic format, physical copies of such data
or information) in the possession or control of Seller or any of its Affiliates
that relates to the sale or distribution of the Products in such Country Unit
for the last two years, provided that Buyer shall not permit any of its sales,
marketing or pricing personnel to access such data or information prior to the
Applicable Closing, and (ii) deliver to Buyer copies of all master data in
electronic format (or if such data is not available in electronic format,
physical copies of such data) in the possession or control of Seller or any
Selling Affiliate that relates to the operation of the Business in such Country
Unit as and in a format mutually agreed upon by Buyer and Seller. For the
avoidance of doubt, the delivery of any data, materials or information to Buyer
by or on behalf of Seller or any Selling Affiliate pursuant to this
Section 6.03(h) shall not be deemed to satisfy or in any way qualify or limit
the obligation of Seller and the Seller Affiliates to deliver the Transferred
Assets to Buyer at the Applicable Closing.

(i) Each of Buyer and Seller shall comply, and shall cause their respective
applicable Affiliates to comply, with its obligations set forth in
Section 6.03(i) of the Disclosure Letter.”

SECTION 2.07. Amendment to Section 7.02 of the Asset Purchase Agreement.
Section 7.02 of the Asset Purchase Agreement is hereby amended by:

(a) amending and restating clause (a) thereof in its entirety as follows:

“(a) Seller covenants that, except as hereinafter set forth in paragraphs
(b) and (c) below and as set forth on Section 7.02(a) of the Disclosure Letter,
neither Seller nor any of its Affiliates shall use in any manner (i) any
Trademark transferred to Buyer pursuant to this Agreement or (ii) any composite
Trademark that contains words that constitute both a Seller Mark and a Trademark
included in the Transferred IP or other Trademark of Buyer (including, solely by
way of example, “DEPUY ACE”) (such Trademarks, “Composite Marks”), in the case
of each of clauses (i) and (ii), in connection with an orthopaedic business.
Seller shall not, and shall cause its Affiliates not to, apply for, renew,
extend or otherwise continue to prosecute or maintain any Composite Marks, in
each case, in connection with an orthopaedic business. For the avoidance of
doubt, except as explicitly set forth in Sections 7.02(b) and (c) below, no
rights are granted under and nothing shall limit or prejudice Buyer’s rights
under Applicable Law with respect to the Trademarks included in the Transferred
IP.”

(b) amending and restating clause (c) thereof in its entirety as follows:

“(c) As of the Principal Closing, Buyer hereby grants, and shall cause its
Affiliates to grant, to Seller and its Affiliates worldwide, non-exclusive,
royalty-free, fully paid-up license under the Transferred IP, for a period of
two years following the date of this Agreement, to make, have made, use, sell,
offer for sale, and import the PolyAx® polyaxial locking screws of quality
consistent with that of the PolyAx® polyaxial locking screws manufactured and
sold prior to the Principal Closing, solely for use by Seller and its Affiliates
in connection with hip revision procedures. From and after the Principal
Closing, Seller and its Affiliates shall have the right, but not the obligation,
to maintain any Product Registration relating to the PolyAx® polyaxial locking
screws.”

 

6



--------------------------------------------------------------------------------

(c) adding at the end thereof a new clause (e) as follows:

“(e) As of the Principal Closing, Buyer hereby grants to Seller a worldwide,
non-exclusive, royalty-free, fully paid-up transitional license to use the
F.A.S.T. Guide® Trademarks and the E-PAK® Trademarks, each as reflected in the
registrations set forth in Schedule 2.02(a)(vi)(A)(1) of the Disclosure Letter
(collectively, the “Licensed-Back Marks”), solely to the extent that the
Licensed-Back Marks appear on any Excluded Asset as of the date hereof
(collectively, the “Retained Trademarked Items”) until the earlier of (i) the
depletion of such Retained Trademarked Items or (ii) 12 months from the date of
this Agreement (the “License Back Expiration Period”). When the License Back
Expiration Period expires, Seller shall (A) delete, strike over, sticker over or
otherwise remove or cover all references to the Licensed-Back Marks on all of
the remaining Retained Trademarked Items (the “Retained Labeled Items”) (it
being understood that Seller may take all actions with respect to the Retained
Labeled Items following the expiration of the License Back Expiration Period
until the depletion of such Retained Labeled Items as Seller was permitted to
take with respect to the Retained Trademarked Items during the License Back
Expiration Period) and (B) destroy and dispose of any remaining Retained
Trademarked Items (other than Retained Labeled Items) then in Seller’s
possession or returned to Seller after the License Back Expiration Period.
Seller and its Affiliates hereby agree to indemnify Buyer and the other Buyer
Indemnitees from and against any and all Damages incurred or suffered in
connection with or resulting from, such permitted use of Retained Trademarked
Items in this Section 7.02(e). Notwithstanding anything contained herein to the
contrary, nothing in this Agreement shall restrict the use by Seller or any of
its Affiliates of the E-PACK® Trademark in the field of sutures and ligating
clips (including, solely by way of example, in connection with Ethicon, Inc.’s
E-PACK® Suture products).”

SECTION 2.08. Amendment to Section 7.14 of the Asset Purchase Agreement.
Section 7.14 of the Asset Purchase Agreement is hereby amended and restated in
its entirety as follows:

SECTION 7.14. Employee Nonsolicitation. From the Principal Closing Date and
until the 12 month anniversary thereof, Seller agrees that it shall not, and
that it shall cause Synthes and its and Synthes’s respective subsidiaries not
to, directly or indirectly, solicit for employment (including in any consulting
capacity) in an orthopaedic trauma business any Transferred Employee. From the
Applicable Closing Date and until the 12 month anniversary thereof, Seller
agrees that it shall not, and that it shall cause Synthes and its and Synthes’s
respective subsidiaries not to, directly or indirectly, solicit for employment
(including in any consulting capacity) in an orthopaedic trauma business any
employee of any distributor for Seller or any Selling Affiliate of the Products
in a Specified Non-Principal Country Unit that becomes a distributor for Buyer
or any of its Affiliates of the Products in such Specified Non-Principal Country
Unit and who is employed as a sales representative for the Business in such
Specified Non-Principal Country Unit. The non-solicitation restrictions of this

 

7



--------------------------------------------------------------------------------

paragraph shall not (a) apply to any general solicitations for employment, such
as any newspaper or Internet help wanted advertisement, or any search firm
engagement which, in any such case, is not directed or focused on personnel
employed by Buyer or any of its Affiliates or (b) prohibit Seller, Synthes or
any of its or Synthes’s respective subsidiaries from soliciting for employment
or employing persons whose employment with Buyer or any of its Affiliates is
terminated by Buyer or such Affiliate or whose employment with such distributor
is terminated by such distributor prior to the solicitation for employment of
such persons by Seller, Synthes or any of its or Synthes’s respective
subsidiaries; provided that, from June 1, 2012 and until the 12 month
anniversary of the Applicable Closing Date, Seller shall not, and shall cause
its Affiliates not to, directly or indirectly, solicit, incentivize, induce,
assist or take any other action to facilitate or encourage any such distributor
to terminate the employment of any employee of such distributor who is employed
as a sales representative for the Business in a Specified Non-Principal Country
Unit.

SECTION 2.09. Amendment to Article VII of the Asset Purchase Agreement. Article
VII of the Asset Purchase Agreement is hereby amended by adding at the end
thereof a new Section 7.16 as follows:

“SECTION 7.16. Specified Non-Principal Country Units. (a) In the case of each
Specified Non-Principal Country Unit, until the Closing with respect to such
Specified Non-Principal Country Unit, Seller shall, and shall cause the Selling
Affiliates to, hold separate the Business conducted in such Specified
Non-Principal Country Unit from the orthopaedic trauma business of Synthes and
its subsidiaries, including (i) holding separate the marketing, promotion and
sales functions of the Business conducted in such Specified Non-Principal
Country Unit from the marketing, promotion and sales functions of the
orthopaedic trauma business of Synthes and its subsidiaries and (ii) not using,
or permitting Synthes or any of its subsidiaries to use, any account information
of the Business in the operation of the orthopaedic trauma business of Synthes
and its subsidiaries. In furtherance and not in limitation of the foregoing
sentence, in the case of each Specified Non-Principal Country Unit, until the
Closing with respect to such Specified Non-Principal Country Unit, (A) Seller
shall not, and shall cause its Affiliates (other than Synthes or any of its
subsidiaries) not to, market, promote or sell the orthopaedic trauma products of
Synthes and its subsidiaries in such Specified Non-Principal Country Unit and
(B) Seller shall cause Synthes and its subsidiaries not to (1) market, promote
or sell the Products in such Specified Non-Principal Country Unit or
(2) directly or indirectly, solicit for employment (including in any consulting
capacity) any employee of Seller or any Selling Affiliate or any of Seller’s or
any Selling Affiliate’s distributors who is employed as a sales representative
for the Business in such Specified Non-Principal Country Unit.

(b) The parties acknowledge and agree that, after the Principal Closing, Buyer
and its Affiliates may, in consultation with Seller or the applicable Selling
Affiliate and to the extent permitted by applicable Law, engage in marketing,
promotional and sales activities (in a manner consistent with the Distribution
Services) with respect to the Products and the Business on behalf of Seller or
such Selling Affiliate, in any Specified Non-Principal Country Unit, including
by soliciting customer orders and transmitting such customer orders to Seller or
such Selling Affiliate for processing.

 

8



--------------------------------------------------------------------------------

SECTION 2.10. Amendment to Section 2.03(b) of Exhibit F to the Asset Purchase
Agreement. Section 2.03(b) of Exhibit F to the Asset Purchase Agreement is
hereby amended by deleting the first sentence therein and replacing it with the
following text:

“Seller shall have sole discretion and responsibility for setting the sales
prices of Products (with respect to each Product, the “Sales Price”) to be sold
pursuant to the Distribution Services to be provided until the Applicable
Closing (including all related discounts, rebates, incentive payments,
allowances and similar terms); provided that, in setting the Sales Prices,
Seller shall follow its existing ordinary course pricing policies consistent
with its past practice and, for each Product, may not set a Sales Price in
excess of such Product’s historical sales price for fiscal year 2011 of the
Business.”

SECTION 2.11. Amendment to Section 2.03(c) of Exhibit F to the Asset Purchase
Agreement. Section 2.03(c) of Exhibit F to the Asset Purchase Agreement is
hereby amended by deleting the text therein and replacing it with the following
text:

“With respect to any Non-Principal Country Unit, risk of loss of any Inventory
relating to such Non-Principal Country Unit and in the possession of Seller or
any of its Affiliates will be for the account of Seller and Seller shall be
financially responsible for the processing and disposition of damaged or
unsaleable Inventory relating to such Non-Principal Country Unit, in each case,
until the Applicable Closing.”

SECTION 2.12. Amendment to Section 2.07 of Exhibit F to the Asset Purchase
Agreement. Section 2.07 of Exhibit F to the Asset Purchase Agreement is hereby
amended by replacing the reference to “any Service” in the second sentence
therein with a reference to “any Administrative Service”.

SECTION 2.13. Amendment to Section 3.02 of Exhibit F to the Asset Purchase
Agreement. Section 3.02 of Exhibit F to the Asset Purchase Agreement is hereby
amended by deleting the second sentence therein and replacing it with the
following text:

“Except as otherwise agreed to by the parties hereto, Buyer may terminate
(a) all Services with respect to any Country Unit, (b) any Service with respect
to all Country Units (it being understood that the termination of any Service in
all Country Units will also result in the termination of each Service that has
the same group identification number on Exhibit A as such terminated Service) or
(c) any Service with respect to the United States, in each case, at any time
after the Applicable Closing, so long as Buyer shall have provided Seller
written notice of such termination with respect to such Service within the time
period set forth in Exhibit A; provided, however, that Buyer may terminate any
Services with respect to the United States upon 30 days’ prior written notice.”

 

9



--------------------------------------------------------------------------------

SECTION 2.14. Amendment to Section 3.05(a) of Exhibit F to the Asset Purchase
Agreement. Section 3.05(a) of Exhibit F to the Asset Purchase Agreement is
hereby amended by replacing the reference to “the Services” in the fourth
sentence therein with a reference to “the Administrative Services”.

SECTION 2.15. Amendment to Exhibit B-2 to Exhibit F to the Asset Purchase
Agreement. Section 1(b) of Exhibit B-2 to Exhibit F to the Asset Purchase
Agreement is hereby amended by deleting the first sentence therein and replacing
it with the following text:

“To the extent permitted by applicable Law, Distributor shall have sole
discretion and responsibility for setting the sales prices of Products (with
respect to each Product, the “Sales Price”) (including all related discounts,
rebates, incentive payments, allowances and similar terms) and shall designate a
representative for the Territory to be responsible for setting the Sales Prices
of such Products; provided that, in setting the Sales Prices, Distributor shall
follow its existing ordinary course pricing policies consistent with its past
practice and, for each Product, may not set a Sales Price in excess of such
Product’s historical sales price for fiscal year 2011 of the Business.”

SECTION 2.16. Amendment to Exhibit B-2 to Exhibit F to the Asset Purchase
Agreement. Section 4 of Exhibit B-2 to Exhibit F to the Asset Purchase Agreement
is hereby amended by deleting the third sentence therein.

SECTION 2.17. Amendment to Exhibit F to the Asset Purchase Agreement. Exhibit F
to the Asset Purchase Agreement is hereby amended by adding as a new Exhibit D
thereto, as follows:

“Exhibit D

TRANSFER PRICE

[Attach schedule set forth in Section 7.10(a)(4) of the Disclosure Letter]”

ARTICLE III

General Provisions

SECTION 3.01. Authorization. Each of Seller and Buyer hereby represents and
warrants that it is authorized to enter into this Amendment and that this
Amendment has been entered into in accordance with Section 11.05 of the Asset
Purchase Agreement.

SECTION 3.02. Effectiveness. This Amendment shall become effective upon the
execution and delivery of this Amendment by each of the parties hereto.

 

10



--------------------------------------------------------------------------------

SECTION 3.03. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties to the
Asset Purchase Agreement, and shall not alter, modify or amend any of the terms,
conditions, obligations, covenants or agreements contained in the Asset Purchase
Agreement, all of which shall continue in full force and effect. This Amendment
shall apply and be effective only with respect to the provisions of the Asset
Purchase Agreement specifically referred to herein. After the date hereof, any
reference to the Asset Purchase Agreement shall mean the Asset Purchase
Agreement as modified hereby. For the avoidance of doubt, references to the
Asset Purchase Agreement in this Section 3.03 shall include the Disclosure
Letter and the Exhibits and Schedules attached thereto, as applicable, in each
case, as amended.

SECTION 3.04. Miscellaneous. Article XI of the Asset Purchase Agreement shall
apply mutatis mutandis to this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

DEPUY ORTHOPAEDICS, INC., By   /s/ Andrew Ekdahl  

 

  Name: Andrew Ekdahl   Title: President BIOMET, INC., By   /s/ Daniel P. Hann  

 

  Name: Daniel P. Hann   Title: Senior Vice President – Business Development

[Signature Page to Amendment No. 1 to the Asset Purchase Agreement]